Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s attorney, Mr. Brent E. Matthias on Thursday, May 20, 2021.
The application has been amended as follows: 
	In the Claims:

	Claim 18, page 6, line 6, after “restrictor device”, insert----, wherein a body outer surface of the restrictor device body is tapered such that a body outer diameter decreases from a maximum body outer diameter proximate the outboard end to a minimum body outer diameter proximate the inboard end, wherein the maximum body outer diameter is greater than the first duct inner diameter and the minimum body outer diameter is less than the first duct inner diameter, and wherein the portion of the fluid flow restrictor device is a location on the body outer surface at which the body outer diameter is equal to the first duct inner diameter and is engaged by an edge at an intersection of the first duct inner surface and the first duct open end surface---, 

claim 19, line 1, after “wherein”, delete---the portion of the fluid flow restrictor device is---, line 2, after “flange”, delete---extending---, insert---extends---, 

claim 21, line 1, after “wherein”, delete---the---, insert---a---, after “diameter”, insert---of the body inner surface---, line 2 after “from”, delete---the---, insert---a---.

Add new claim 26 as follows:
26.  The method of controlling fluid flow of claim 18, wherein the body outer diameter of the body outer surface decreases at a constant rate from the maximum body outer diameter at the outboard end to the minimum body outer diameter at the inboard end as the body outer surface extends from the outboard end toward the inboard end.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. BRINSON whose telephone number is (571) 272-4897.  The examiner can normally be reached on M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


May 21, 2021
P. F. Brinson